UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22899 CG Funds Trust (Exact name of registrant as specified in charter) 733 Third Avenue, 24th Floor New York, NY10017 (Address of principal executive offices) (Zip code) Robert P. Morse, President & Chief Executive Officer CG Funds Trust 733 Third Avenue, 24th Floor New York, NY10017 (Name and address of agent for service) (855) 460-2838 Registrant's telephone number, including area code Date of fiscal year end: October 31, 2015 Date of reporting period:April 30, 2015 Item 1. Report to Stockholders. CG Funds Trust CG Core Balanced Fund Investor Class: CGBFX (not currently offered) Institutional Class: CGBNX SEMI-ANNUAL REPORT APRIL 30, 2015 CG CORE BALANCED FUND SHAREHOLDER LETTER Dear Shareholder, For the six months ended April 30, 2015 your Fund realized a return of +3.54% compared to +3.01% for the Morningstar Moderate Allocation category which is composed of equities and fixed income securities.The Fund also kept pace with its benchmark (60% Russell 1000 Index and 40% Barclays Capital Intermediate Government Credit Index), which returned +3.56% for this period. During the six months ended April 30, 2015, our best performing investments were: Ambarella, Inc. +67.5%; Mylan N.V. +58.8%; NXP Semiconductors N.V. +40.5%; Blackstone Group L.P. +36.8% and Amazon.com, Inc. +30.8% While short term predictions can change, we believe 2015 could be a relatively good year for investors if the Federal Reserve avoids pre-emptive monetary contraction.The declining deficit and greater tax revenues, the high dollar and the deflated energy prices have restrained any meaningful inflation pressures and eliminated the need to have the Federal Reserve sponsor higher interest rates. Janet Yellen’s Federal Reserve Board has been experimenting with various techniques to attempt to influence the yield curve. This has the effect of restraining speculation. The conundrum between monetary inflation and structural deflation is the major reason for global commodity and currency volatility.The dollar has likely peaked for this cycle.Monetary officials can’t seem to keep their desires to interfere under control.New techniques may be effective in restraining upward bound P/E expansion and keep a lid on speculative activity, a good sign for longer term investment performance objectives. We believe US equities should continue to benefit from circumstances and events, and the US Gross Domestic Product (“GDP”) should resume the 2.5% moderate trajectory for the foreseeable future and enjoy another positive year. In our opinion, bond investors concerned about much higher interest rates should have little to worry about for the next 12 to 18 months or longer. Should you have any questions, please feel free to call us. June 1, 2015 Sincerely, Robert P. Morse President Past performance is not a guarantee of future results. This report must be preceded or accompanied by a Prospectus. Opinions expressed as those of the Fund, are subject to change, are not guaranteed and should not be considered investment advice. Mutual fund investing involves risk. Principal loss is possible. Investments in small-and mid-cap companies involve additional risks such as limited liquidity and greater volatility than larger companies. Investments in ADRs may be subject to some of the same risks as direct investment in foreign companies, which includes international trade, currency, political, regulatory and diplomatic risks. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security.For a complete list of fund holdings please refer to the Schedule of Investments included in this report. 1 CG CORE BALANCED FUND SHAREHOLDER LETTER (continued) Moderate Allocation: Moderate-allocation portfolios seek to provide both capital appreciation and income by investing in three major areas: stocks, bonds, and cash. These portfolios tend to hold larger positions in stocks than conservative-allocation portfolios. These portfolios typically have 50% to 70% of assets in equities and the remainder in fixed income and cash. Price-Earnings (P/E) Ratio: A valuation ratio of a company’s current share price compared to its per share earnings. Each Morningstar Category Average is representative of Funds with similar investment objectives. The Barclays Capital Intermediate Government Credit Index measures the performance of short to intermediate (1-10 year) government and corporate fixed rate debt issues and is an unmanaged index and includes fixed rate debt issues rated investment grade or higher. The Russell 1000 Index measures the performance of the large-cap segment of the U.S. equity universe. It is a subset of the Russell 3000® Index and includes approximately 1000 of the largest securities based on a combination of their market cap and current index membership. The Russell 1000 represents approximately 92% of the U.S. market. It is not possible to invest directly in an index. ©2015. Morningstar Research Inc. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. Past performance is no guarantee of future results. The CG Core Balanced Fund is distributed by Quasar Distributors, LLC. 2 CG CORE BALANCED FUND SCHEDULE OF INVESTMENTS April 30, 2015 (Unaudited) Shares Value COMMON STOCKS – 84.4% Aerospace – 3.4% Boeing Co. $ Lockheed Martin Corp. Airlines – 4.1% Alaska Air Group, Inc. Delta Air Lines, Inc. Beverages – 1.7% Monster Beverage Corp. (a) Biotechnology – 9.9% Alexion Pharmaceuticals, Inc. (a) Celgene Corp. (a) Gilead Sciences, Inc. (a) Jazz Pharmaceuticals (a)(b) Regeneron Pharmaceuticals, Inc. (a) 80 Building & Construction – 1.8% D.R. Horton, Inc. Chemicals – 2.5% LyondellBasell Industries NV – Class A (b) Drugs – 5.4% Mylan NV (a)(b) United Therapeutics Corp. (a) Energy – 1.5% EOG Resources, Inc. Energy Equipment & Services – 1.0% Schlumberger Ltd. (b) Financial Services – 4.5% Noah Holdings Ltd. – ADR (a)(b) The Blackstone Group LP Food & Staples Retailing – 1.8% CVS Caremark Corp. Health Care Information Services – 1.3% Veeva Systems, Inc. – Class A (a) Health Care Services – 1.8% Johnson & Johnson Internet Software & Services – 7.8% Facebook, Inc. – Class A (a) Paychex, Inc. Shutterfly, Inc. (a) Synchronoss Technologies, Inc. (a) Twitter, Inc. (a) Machinery – 2.9% Cummins, Inc. Deere & Co. Media – 2.0% Walt Disney Co. Medical Laboratories & Research – 1.9% Thermo Fisher Scientific, Inc. Real Estate – 2.3% CBRE Group, Inc. – Class A (a) Rental & Leasing Services – 1.7% Ryder System, Inc. Retail – 10.5% Home Depot, Inc. Nike, Inc. – Class B Nordstrom, Inc. Restoration Hardware Holdings, Inc. (a) TJX Companies, Inc. VF Corp. Semiconductors – 10.0% Ambarella, Inc. (a)(b) InvenSense, Inc. (a) Micron Technology, Inc. (a) NXP Semiconductors NV (a)(b) Qorvo, Inc. (a) The accompanying notes are an integral part of these financial statements. 3 CG CORE BALANCED FUND SCHEDULE OF INVESTMENTS (continued) April 30, 2015 (Unaudited) Shares Value COMMON STOCKS – 84.4% (continued) Services – 4.6% Amazon.com, Inc. (a) $ FedEx Corp. TOTAL COMMON STOCKS (Cost $1,264,150) $ PREFERRED STOCKS – 7.1% Financial Services – 2.8% JPMorgan Chase & Co., Series T, 6.700% Royal Bank of Scotland Group PLC, Series P, 6.250% (b) Insurance – 4.3% Aegon NV, 6.375% (b) MetLife, Inc., Series B, 6.500% PartnerRe Ltd., Series D, 6.500% (b) TOTAL PREFERRED STOCKS (Cost $114,601) $ CLOSED-END FUND – 1.3% Eaton Vance Floating Rate Income Trust TOTAL CLOSED-END FUND (Cost $22,276) $ SHORT TERM INVESTMENT – 6.5% First American Prime Obligations Fund, Class Z, 0.016% (c) TOTAL SHORT TERM INVESTMENT (Cost $106,689) $ TOTAL INVESTMENTS (Cost $1,507,716) – 99.3% $ Other Assets in Excess of Liabilities – 0.7% TOTAL NET ASSETS – 100.0% $ Percentages are stated as a percent of net assets. (a) Non-income producing security (b) Foreign Domiciled (c) Variable Rate Security – the rate shown is the annualized seven-day effective yield as of April 30, 2015. ADR – American Depositary Receipt The accompanying notes are an integral part of these financial statements. 4 CG CORE BALANCED FUND STATEMENT OF ASSETS AND LIABILITIES April 30, 2015 (Unaudited) ASSETS: Investments, at value (cost $1,507,716) $ Cash 42 Dividends receivable Expense waiver/reimbursement due from Adviser (Note 4) Prepaid expenses Total Assets LIABILITIES: Accrued expenses and other payables Total Liabilities NET ASSETS $ NET ASSETS CONSIST OF: Capital stock $ Net unrealized appreciation on investments Undistributed net investment income Accumulated net realized loss on investments ) TOTAL NET ASSETS $ Institutional Class Shares: Net Assets $ Shares issued and outstanding(1) NET ASSET VALUE, OFFERING AND REDEMPTION PRICE PER SHARE $ (1) Unlimited shares authorized, with no par value. CG CORE BALANCED FUND STATEMENT OF OPERATIONS For the six months ended April 30, 2015 (Unaudited) INVESTMENT INCOME: Dividend income $ Less: Foreign taxes withheld (7 ) Total investment income EXPENSES: Administration and fund accounting fees Federal and state registration fees Transfer agent fees and expenses Professional fees Insurance expense Investment advisory fees (Note 4) Compliance fees Custody fees Reports to shareholders Other expenses Trustees’ fees and expenses Total expenses before expense waiver/reimbursement Expenses waived/reimbursed by Adviser (Note 4) ) Net expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS: Net realized loss on investment transactions ) Change in unrealized appreciation on investments Net realized and unrealized gain (loss) on investments NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ The accompanying notes are an integral part of these financial statements. 5 CG CORE BALANCED FUND STATEMENT OF CHANGES IN NET ASSETS Six Months Ended For the Period April 30, 2015 Inception(1) through (Unaudited) October 31, 2014 OPERATIONS: Net investment income $ $ Net realized loss on investment transactions ) ) Change in unrealized appreciation on investments Net increase in net assets resulting from operations CAPITAL SHARE TRANSACTIONS: Investor Class(2): Proceeds from shares sold — Proceeds from reinvestment of distributions — — Cost of shares exchanged for Institutional Class shares(2) — ) Payments for shares redeemed — ) Decrease in net assets from Investor Class transactions — ) Institutional Class: Proceeds from shares sold Cost of shares issued in exchange for Investor Class shares(2) — Proceeds from reinvestment of distributions — Payments for shares redeemed ) — Increase in net assets from Institutional Class transactions Net increase in net assets from capital share transactions DISTRIBUTIONS TO SHAREHOLDERS: From net investment income: Investor Class — — Institutional Class ) — From net realized gains: Investor Class — — Institutional Class — — Total distributions to shareholders ) — TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period — End of period $ $ UNDISTRIBUTED NET INVESTMENT INCOME $ $ Inception date of the Fund was December 31, 2013. Effective September 19, 2014, the Investor Class was closed. The accompanying notes are an integral part of these financial statements. 6 CG CORE BALANCED FUND NOTES TO FINANCIAL STATEMENTS April 30, 2015 (Unaudited) 1. Organization CG Funds Trust, formerly known as Capital Guardian Funds Trust, (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated October 28, 2013. The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. The CG Core Balanced Fund, formerly known as Capital Guardian Core Balanced Fund, (the “Fund”) is a diversified series with its own investment objectives and policies within the Trust. The investment objective of the Fund is to produce growth of capital, with a secondary objective of realization of current income through the receipt of interest or dividends. The Fund commenced operations on December 31, 2013.The Fund currently offers an Institutional Class of shares. The Investor Class shares are not currently available for purchase. The Fund may issue an unlimited number of shares of beneficial interest, with no par value. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in preparation of its financial statements. These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). Security Valuation – All investments in securities are recorded at their estimated fair value, as described in Note 3. Federal Income Taxes – The Fund intends to comply with the requirements of subchapter M of the Internal Revenue Code of 1986, as amended, necessary to qualify as a regulated investment company and to distribute substantially all net taxable investment income and net realized gains to shareholders in a manner which results in no tax cost to the Fund. Therefore, no federal income tax provision is required. As of and during the period ended April 30, 2015, the Fund did not have any tax positions that did not meet the “more-likely-than-not” threshold of being sustained by the applicable tax authority. As of and during the period ended April 30, 2015, the Fund did not have liabilities for any unrecognized tax benefits. The Fund recognizes interest and penalties, if any, related to unrecognized tax benefits on uncertain tax positions as income tax expense in the Statement of Operations. During the period ended April 30, 2015, the Fund did not incur any interest or penalties. The Fund is subject to examination by U.S. taxing authorities for the tax periods since the commencement of operations. Security Transactions and Investment Income – The Fund follows industry practice and records security transactions on the trade date. Realized gains and losses on sales of securities are calculated on the basis of identified cost. Dividend income is recorded on the ex-dividend date and interest income is recorded on an accrual basis. Withholding taxes on foreign dividends have been provided for in accordance with the Fund’s understanding of the applicable country’s tax rules and regulations. Discounts and premiums on securities purchased are amortized over the expected life of the respective securities. The Fund distributes all net investment income, if any, and net realized capital gains, if any, annually. Distributions to shareholders are recorded on the ex-dividend date. The treatment for financial reporting purposes of distributions made to shareholders during the year from net investment income or net realized capital gains may differ from their ultimate treatment for federal income tax purposes. These differences are caused primarily by differences in the timing of the recognition of certain components of income, expense or realized capital gain for federal income tax purposes. Where such differences are permanent in nature, GAAP requires that they be reclassified in the components of the net assets based on their ultimate characterization for federal income tax purposes. Any such reclassifications will have no effect on net assets, results of operations or net asset values per share of the Fund. Use of Estimates – The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. 3. Securities Valuation The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion of changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types. These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. 7 CG CORE BALANCED FUND NOTES TO FINANCIAL STATEMENTS (continued) April 30, 2015 (Unaudited) Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Following is a description of the valuation techniques applied to the Fund’s major categories of assets and liabilities measured at fair value on a recurring basis.The Fund’s investments are carried at fair value. Equity Securities – Equity securities, including common stocks, Exchange-Traded Funds (“ETFs”) and real estate investment trusts (“REITS”), that are primarily traded on a national securities exchange shall be valued at the last sale price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale on such day, at the mean between the bid and ask prices.Securities traded primarily in the Nasdaq Global Market System for which market quotations are readily available shall be valued using the Nasdaq Official Closing Price (“NOCP”).If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and ask prices.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in Level 1 of the fair value hierarchy. If the market for a particular security is not active, and the mean between bid and ask prices is used, these securities are categorized in Level 2 of the fair value hierarchy. Fixed Income Securities – Fixed Income securities consist primarily of investment grade preferred stock, corporate bonds and U.S. government agency securities.Preferred stock primarily traded on a national securities exchange will be valued and classified within the fair value hierarchy following the same procedures outlined under Equity Securities above.Corporate bonds, including listed issues, are valued at fair value on the basis of valuations furnished by an independent pricing service which utilizes both dealer-supplied valuations and formula-based techniques.The pricing service may consider recently executed transactions in securities of the issuer or comparable issuers, market price quotations (where observable), bond spreads, and fundamental data relating to the issuer.Most corporate bonds are categorized in Level 2 of the fair value hierarchy.U.S. government & agency securities are normally valued using a model that incorporates market observable data such as reported sales of similar securities, broker quotes, yields, bids, offers, and reference data.Certain securities are valued principally using dealer quotations.U.S. government and agency securities are categorized in Level 2 of the fair value hierarchy depending on the inputs used and market activity levels for specific securities. Investment Companies – Investments in other mutual funds, including money market funds, are valued at their net asset value per share. To the extent these securities are actively traded and/or valuation adjustments are not applied, they are categorized in Level 1 of the fair value hierarchy. Securities for which market quotations are not readily available, or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees. These procedures consider many factors, including the type of security, size of holding, trading volume and news events. There can be no assurance that the Fund could obtain the fair value assigned to a security if they were to sell the security at approximately the time at which the Fund determines their net asset values per share.The Board of Trustees has established a Valuation Committee to administer, implement, and oversee the fair valuation process, and to make fair value decisions when necessary.The Board of Trustees regularly reviews reports that describe any fair value determinations and methods. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s securities as of April 30, 2015: Total Level 1 Level 2 Level 3 Value Common Stocks* $ $
